Citation Nr: 0619496	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  04-34 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
poor circulation, to include heart attack and stroke.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from August 1947 to 
August 1951 and from February 1953 to February 1957.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The veteran's claim has been variously phrased and the Board 
has recharacterized it as whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for residuals of poor circulation, to include 
heart attack and stroke.  

In a July 2000 notice of disagreement the veteran appeared to 
raise a special clothing allowance claim.  In his September 
2004 appeal the veteran apparently claimed that his heart 
disorder was secondary to his service-connected emphysema.  
The Board hereby refers these matters to the RO for 
appropriate action.  

In October 2004 the veteran's representative withdrew the 
veteran's increased rating claims for post-traumatic stress 
disorder and right elbow, and service connection claims for 
hip and right leg disability.  See 38 C.F.R. § 20.204.  


FINDINGS OF FACT

1.  By a rating decision in September 1998, the RO denied a 
claim of entitlement to service connection for poor 
circulation.  The veteran did not file a notice of 
disagreement.

2.  In October 2001 the veteran requested that his claim of 
service connection for residuals of poor circulation, to 
include heart attack and stroke, be reopened. 

3.  Evidence received since the September 1998 rating 
decision when considered alone or together with all of the 
evidence, both old and new, does raise a reasonable 
possibility of substantiating the claim.  

4.  There was no manifestation of the veteran's heart 
disorder and claimed stroke during the veteran's active duty 
service or for many years thereafter, nor is the disability 
otherwise related to such service.


CONCLUSIONS OF LAW

1.  The September 1998 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).  

2.  The evidence received since the RO denied service 
connection for poor circulation in September 1998, which is 
final, is new and material, and the claim for this benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).  

3.  The veteran's heart disorder and any claimed strokes were 
not incurred in or aggravated by the veteran's active duty 
service, nor may be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, while it appears that the 
claimant has not been provided VCAA notice regarding new and 
material evidence to reopen his claim, he is not prejudiced 
by this in light of the favorable disposition to reopen the 
claim.  Nevertheless, he has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to his service connection claim on appeal.  The 
discussions in the September 2002 VCAA letter have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in the 
September 2002 VCAA letter, the appellant was advised of the 
types of evidence VA would assist him in obtaining, as well 
as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the September 2002 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in September 2002, which was prior to 
the October 2002 rating decision on appeal.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  
 
During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection.  Regardless of 
whether the veteran was provided notice of the types of 
evidence necessary to establish a disability rating or 
effective date for the issue on appeal, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  Since the Board concludes below that there is a 
preponderance of the evidence against the veteran's claim, 
any questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

Analysis

The underlying claim is one of entitlement to service 
connection.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as a 
heart disorder, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In a September 1998 rating decision, the veteran's claim for 
service connection for residuals of poor circulation was 
denied.  The veteran was notified of that determination and 
informed of appellate rights and procedures that same month.  
However, the veteran did not file a notice of disagreement to 
initiate an appeal from the September 1998 rating decision.  
The September 1998 rating decision therefore became final.  
38 U.S.C.A. § 7105(c).  However, when a claim is the subject 
of a prior final denial, it may nevertheless be reopened if 
new and material evidence is presented or secured.  38 
U.S.C.A. § 5108.  

In October 2001, the veteran appeared to request that his 
claim be reopened.  By regulation, for purposes of the 
veteran's request new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  For the purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that in the October 2002 rating decision, the 
RO apparently determined that new and material evidence had 
been received and the claim reopened.  However, the RO then 
proceeded to deny the claim on the merits.  Regardless of 
whether the RO reopened the claim, however, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Accordingly, the Board must review the RO's determination as 
to whether there is new and material evidence to reopen the 
claim for residuals of poor circulation, to include heart 
attack and stroke.  

Relevant evidence of record at the time of the September 1998 
decision included service medical records, private and VA 
medical records.  These records included treatment for a 
heart disorder.  Evidence received since the September 1998 
rating decision includes a July 2004 VA examination which 
provides a nexus opinion regarding the veteran's claimed 
disorder and service.  Thus this examination is new because 
it was not of record at the time of the September 1998 
decision, and it is material in that it includes a nexus 
opinion.  Therefore, the Board finds that new and material 
evidence has been received and the claim for entitlement to 
for residuals of poor circulation, to include heart attack 
and stroke has been reopened.  

The veteran's service medical records showed treatment for 
shooting pain across his chest, to include an association 
with coughing, however they are negative for any heart 
disorders.  The veteran's 1951 and 1957 separation 
examination was negative for any heart disabilities.  

The veteran's October 1952 VA examination indicated treatment 
for chest pain.  A January 1953 x-ray found the heart was not 
enlarged.  A June 1993 private medical record provided a 
diagnosis of posterior myocardial infarction and coronary 
sclerosis.  Private medical records from 1995 to 1996 
revealed a history of treatment for ischemic heart disease, 
hypertension, cerebrovascular disease.  An August 2003 VA 
record showed the veteran had a cerebrovascular accident and 
he had 85 percent stenosis in his right internal carotid 
artery (ICA) and 10 percent in his left ICA.  Private medical 
records showed that in August 2003 the veteran underwent a 
right carotid endarterectomy with intraoperative stunt and 
patch angioplasty.  

The veteran was afforded a VA examination in July 2004.  The 
claims folder was reviewed in conjunction with the 
examination.  In presenting the medical history as apparently 
reported by the veteran, the examiner indicated that the 
veteran was treated for frostbite during service (the veteran 
is service connected for residuals of cold injury to include 
left foot, feet, hands, ears).  The veteran apparently denied 
any heart attack or known heart problems.  The veteran 
reported transient ischemic attacks in the early 1990s.  He 
had bilateral carotid endarterectomies, in 1986 and 2003.  He 
had a right cerebrovascular accident in 2003.  MRI at that 
time found 2 lacunar infarcts in the right caudae and 
adjacent periventricular region in the right cerebral 
hemisphere.  The veteran had a 10 year plus history of 
hypertension.  Physical examination showed that the veteran 
had a regular heart rate and rhythm, without murmur, gallop 
or rub.  The electrocardiogram showed first degree block, 
otherwise was within normal limits.  The examiner commented 
that the veteran did not have documented evidence of coronary 
artery disease, and if he did have coronary artery disease, 
it would not be likely secondary to his cold injury or 
frostbite injury, which affects his peripheral nerves.  The 
examiner noted that the veteran did have a significant 
cerebrovascular disease history with a positive MRI for 
infarcts and carotid endarterectomies from carotid disease.  
Contributing risk factors included the veteran's hypertension 
and prior tobacco use.  The examiner opined that frostbite 
and cold injury are not likely contributing to his 
cerebrovascular disease.  In an addendum the examiner added 
that the veteran's stress echo indicated exercise induced 
ischemia which is likely from coronary artery disease.  

The veteran has claimed that his poor circulation, which led 
to heart attack and stroke apparently in 1993, was due to 
cigarette smoking and frostbite in service.  The Board notes 
that on July 22, 1998, the President signed into law a new 
provision, codified at 38 U.S.C.A. § 1103, essentially 
barring service connection on the basis that a disease or 
injury is attributable to the use of tobacco products during 
service.  38 C.F.R. § 3.300.  This provision applies to 
claims filed after June 9, 1998, and therefore affects the 
appellant's claim (the appellant's initial claim was received 
on June 15, 1998).

The Board is thus presented with an evidentiary record which 
shows that there is no supporting evidence that the veteran's 
residuals of poor circulation, to include heart attack and 
any claimed stroke are related to service.  The veteran's 
service medical records, including 1951 and 1957 separation 
examinations, are negative for any heart disorders.  
Furthermore there is no evidence of a heart disorder within 
the veteran's first post-service year following both periods 
of service.  Post service medical records do not relate the 
veteran's current heart disorder and claimed stroke to 
service.  Moreover, the examiner during the July 2004 VA 
examination opined that the veteran's frostbite and cold 
injury are not likely contributing to his cerebrovascular 
disease.  The Board finds this opinion highly probative as it 
was rendered by a competent medical professional who reviewed 
the claims folder in conjunction with the examination.  There 
is nothing in the claims folder to contradict this opinion or 
suggest otherwise.  The Board is thus led to the conclusion 
that there is a preponderance of evidence against a finding 
that the veteran's residuals of poor circulation, to include 
heart attack and stroke, are related to service.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.




ORDER

New and material evidence has been submitted to reopen the 
claim for service connection.  To this extent, the appeal is 
granted.

Service connection for residuals of poor circulation, to 
include heart and stroke, is denied.  


____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


